Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 03/30/2021. Claims 1-2, 4-7, 10-16 and 18-20 are currently pending, and claims 8-9 and 17 have been withdrawn from further consideration.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (Pub. No. US 2008/0079091 A1), herein Park, in view of Liao et al. (Pub. No. US 2018/0033866 A1), herein Liao.
	Regarding claim 1, Park discloses a semiconductor device, comprising: a gate electrode 140p on a substrate 100; a source/drain pattern 155 on the substrate spaced apart from the gate electrode; and a gate contact plug 170b-186b on the gate electrode, wherein the gate contact plug comprises: a first gate contact segment 170b comprising a first metal plug; and a second gate contact segment 186b that extends in a vertical direction from a top surface of the first gate contact segment, and wherein an upper width of the first gate contact segment is greater than a lower width of the second gate contact segment (Park: Figs. 1-2B and paragraphs [0032]-[0056]). 
Park does not specifically show the first gate contact segment comprising a first metal plug and a first barrier pattern on a sidewall of the 
However, in the same field of endeavor, Liao teaches the first gate contact segment comprising a first metal plug 92 and a first barrier pattern 94 on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment 96 and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact (The term “in contact” is broader than “directly in contact” or “physically in contact”, and it is interpreted to be either electrically or physically in contact. Here, the bottom surface of the first metal plug is electrically in contact with the gate electrode.) with the gate electrode 58 to form highly-reliable fine wiring lines at lower cost (Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the first gate contact segment comprising a first metal plug and a first barrier pattern on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the 
	Regarding claim 2, Park in view of Liao teaches the semiconductor device of claim 1, wherein: the second gate contact segment 186b has a width that increases as a distance from the gate electrode increases, and the first gate contact segment 170b has a width that increases as a distance from the gate electrode increases (Park: Figs. 1-2B and paragraphs [0032]-[0056]).  
	Regarding claim 4, Park in view of Liao teaches the semiconductor device of claim 1, wherein: the first gate contact segment comprises a lower part of the first metal plug, a sidewall of the lower part of the first metal plug being covered with the first barrier pattern, and the second gate contact segment comprises an upper part of the first metal plug, that is free of the first barrier pattern (Park: Figs. 1-2B and paragraphs [0032]-[0056] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).  
	Regarding claim 7, Park in view of Liao teaches the semiconductor device of claim 1, wherein the top surface of the first gate contact segment is at least partially exposed by the second gate contact segment (Park: Figs. 1-2B and paragraphs [0032]-[0056]).  


Claims 1, 4-7, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No. US 2019/0103311 A1), herein Tsai, in view of Liao et al. (Pub. No. US 2018/0033866 A1), herein Liao.
	Regarding claim 1, Tsai discloses a semiconductor device, comprising: a gate electrode 62 on a substrate 20; a source/drain pattern 42 on the substrate spaced apart from the gate electrode; and a gate contact plug 84-93/94 on the gate electrode, wherein the gate contact plug comprises: a first gate contact segment 84 comprising a first metal plug and a first barrier pattern 82 on a sidewall of the first metal plug; and a second gate contact segment 93/94 that extends in a vertical direction from a top surface of the first gate contact segment, and wherein an upper width of the first gate contact segment is greater than a lower width of the second gate contact segment (Tsai: Figs. 18-19 and paragraphs [0036]-[0047]), wherein a top surface and a sidewall of the second gate contact segment are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the gate electrode (Tsai: Fig. 19 and paragraphs [0036]-[0047]).  
Tsai does not specifically show the first gate contact segment comprising wherein a bottom surface of the first metal plug is free of the first barrier pattern.  
However, in the same field of endeavor, Liao teaches the first gate contact segment comprising a first metal plug 92 and a first barrier pattern 94 on a sidewall of the first metal plug, wherein a top surface and a 
Therefore, it would have been obvious to one of ordinary skill in the art to have the first gate contact segment comprising a first metal plug and a first barrier pattern on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the gate electrode as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 4, Tsai in view of Liao teaches the semiconductor device of claim 1, wherein: the first gate contact segment comprises a lower part of the first metal plug, a sidewall of the lower part of the first metal plug being covered with the first barrier pattern, and the second gate contact segment comprises an upper part of the first metal plug, that is 
	 Regarding claim 5, Tsai in view of Liao teaches the semiconductor device of claim 1, wherein the first barrier pattern contacts the gate electrode (Tsai: Fig. 19 and paragraphs [0036]-[0047]).  
	 Regarding claim 6, Tsai in view of Liao teaches the semiconductor device of claim 1, further comprising a source/drain contact plug 79-92 on the source/drain pattern 42, wherein the source/drain contact plug comprises: a first source/drain contact segment 79; and a second source/drain contact segment 92 that extends in the vertical direction from a top surface of the first source/drain contact segment, and wherein an upper width of the first source/drain contact segment is greater than a lower width of the second source/drain contact segment (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).  
 	Regarding claim 7, Tsai in view of Liao teaches the semiconductor device of claim 1, wherein the top surface of the first gate contact segment is at least partially exposed by the second gate contact segment (Tsai: Fig. 19 and paragraphs [0036]-[0047]).  
	Regarding claim 10, Tsai discloses a semiconductor device, comprising: a gate electrode 62 on a substrate 20; a source/drain pattern 42 on the substrate spaced apart from the gate electrode; and a gate contact plug 84-93/94 on the gate electrode, wherein the gate contact plug 
and the bottom surface of the first lower part of the first metal plug is in contact with the gate electrode (Tsai: Figs. 18-19 and paragraphs [0036]-[0047]).  
Tsai does not specifically show the bottom surface of the first lower part of the first metal plug is free of the first barrier pattern.  
However, in the same field of endeavor, Liao teaches the first gate contact segment comprising a first metal plug 92 and a first barrier pattern 94 on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment 96 and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the gate electrode 58 to form highly-reliable fine wiring lines at lower cost (Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).

	Regarding claim 11, Tsai in view of Liao teaches the semiconductor device of claim 10, further comprising a source/drain contact plug on the source/drain pattern, wherein the source/drain contact plug comprises: a second metal plug on the source/drain pattern; and a second barrier pattern that surrounds a sidewall of the second metal plug, wherein the second metal plug comprises a second upper part free of the second barrier pattern and a second lower part covered with the second barrier pattern (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]; source/drain contact plugs 82-88-96 and barriers 80/94).  
	Regarding claim 12, Tsai in view of Liao teaches the semiconductor device of claim 11, wherein when viewed in cross-section, the second barrier pattern comprises a third part on a third sidewall of the second lower part of the second metal plug and a fourth part on a fourth sidewall of the second lower part of the second metal plug, wherein a 
	Regarding claim 13, Tsai in view of Liao teaches the semiconductor device of claim 11, wherein: a top surface of the first metal plug is located at a same level as a level of a top surface of the second metal plug, and a top surface of the first barrier pattern is located at a same level as a level of a top surface of the second barrier pattern (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]; source/drain contact plugs 82-88-96 and barriers 80/94).  
	Regarding claim 14, Tsai in view of Liao teaches the semiconductor device of claim 11, wherein a thickness of the first upper part is equal to a thickness of the second upper part (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).  
	Regarding claim 15, Tsai in view of Liao teaches the semiconductor device of claim 10, wherein a bottom surface of the first barrier pattern contacts the gate electrode (Tsai: Fig. 19 and paragraphs [0036]-[0047]).  
	Regarding claim 16, Tsai in view of Liao teaches the semiconductor device of claim 10, further comprising a source/drain contact plug on the source/drain pattern, wherein the source/drain contact plug comprises: a second metal plug on the source/drain pattern; and a second barrier pattern that surrounds a sidewall of the second metal plug, wherein, when viewed in a plan view, the gate contact plug and the source/drain contact plug horizontally overlap with each other (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).  
	Regarding claim 18, Tsai discloses a semiconductor device, comprising: an active fin (Tsai: paragraphs [0007]-[0009]) that protrudes vertically from a top surface of a substrate; a gate pattern 62 extending across the active fin; a source/drain pattern 42 on the substrate and spaced apart from the gate pattern; and a gate contact plug 84-93/94 on the gate pattern, wherein the gate contact plug comprises: a first gate contact segment comprising a first metal plug and a first barrier pattern on a sidewall of the first metal plug; and a second gate contact segment that extends vertically from a top surface of the first gate contact segment, wherein an upper width of the first gate contact segment is greater than a lower width of the second gate contact segment, wherein a top surface and a sidewall of the second gate contact segment are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in 
Tsai does not specifically show the bottom surface of the first metal plug is free of the first barrier pattern.  
However, in the same field of endeavor, Liao teaches the first gate contact segment comprising a first metal plug 92 and a first barrier pattern 94 on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment 96 and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the gate electrode 58 to form highly-reliable fine wiring lines at lower cost (Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art to have the first gate contact segment comprising a first metal plug and a first barrier pattern on a sidewall of the first metal plug, wherein a top surface and a sidewall of the second gate contact segment and a bottom surface of the first metal plug are free of the first barrier pattern, and wherein the bottom surface of the first metal plug is in contact with the gate electrode as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
	Regarding claim 19, Tsai in view of Liao teaches the semiconductor device of claim 18, further comprising a source/drain contact plug on the source/drain pattern, wherein the source/drain contact 
	Regarding claim 20, Tsai in view of Liao teaches the semiconductor device of claim 19, wherein, when viewed in a plan view, the source/drain contact plug and the gate contact plug horizontally overlap with each other (Tsai: Fig. 19 and paragraphs [0036]-[0047] and Liao: Fig. 23 and paragraphs [0002]-[0003], [0031]-[0046]).  

Response to Arguments 
Applicant’s arguments with respect to claims 1-2, 4-7, 10-16 and 18-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


July 2, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813